DETAILED ACTION
Amendment filed on 03/18/2020.
Claims 1-20 are pending.
Claims 1-20 are allowed.
Terminal Disclaimer
Terminal Disclaimer filed on 03/25/2021 regarding patent 10631172 is approved.
Drawings
Drawings filed on 03/18/2020 are accepted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020, 12/31/2020 and 02/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
REASONS FOR ALLOWANCE
The present invention is directed to license assisted access communication with dynamic use of request to send and clear to send message.  Each independent claim identifies the uniquely distinct features: regarding claim 1, determining a first technique, selected from a plurality of possible techniques, by which to occupy the wireless medium between the successful completion of the LBT procedure and the next possible start time for the communication on the wireless medium based at least in part on the amount of time between the successful completion of the LBT procedure and the next possible start time for the communication on the wireless medium; occupying the wireless medium between the successful completion of the LBT procedure and the next possible start time 
Each independent claim identifies the uniquely distinct features: regarding claim 8, determine an amount of time between successful completion of the procedure and a next opportunity for unlicensed communication; select, based on the amount of time, a first approach to reserve the unlicensed wireless medium, wherein the first approach is selected from a plurality of possible approaches; and reserve the unlicensed wireless medium according to the first approach until the next opportunity for unlicensed communication, in combination with other limitations in the claim.
The closest prior art, UM et al., (US 2018/0175975 A1) disclose conventional way of a communication node in a network supporting licensed and unlicensed bands is disclosed. An operation method of a base station comprises the steps of: transmitting a PDSCH to a UE in an unlicensed band; receiving an HARQ response to the PDSCH from the UE; and determining a size of a CW on the basis of a proportion of NACKs in HARQ responses, either singularly or in combination, fail to anticipate or render the above features obvious.
The closest prior art, Einhaus et al., (US 2017/0353912 A1) disclose conventional way of a terminal device adapted to perform Licensed Assisted Access, LAA, synchronization and cell discovery, and data reception and transmission on a licensed carrier and on an unlicensed carrier. The terminal device comprises a reception unit adapted to receive, on the licensed carrier, control information message. The control information message includes synchronization and discovery signal information indicating the position of a synchronization and discovery signal on the unlicensed carrier. The 
Claim 16 encompasses limitations that are similar to claim 1. Thus, claim 16 is allowed based on the same reasoning as discussed in claim 1 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473